Citation Nr: 1428872	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1963 to July 1973.

This matter came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2012, the Board denied service connection for PTSD.  The issue of an acquired psychiatric disorder other than PTSD was remanded for development of the record.  It was again remanded in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, this appeal has been remanded on two occasions, in July 2012 and December 2013.  The December 2013 remand pointed out disparity in the record with respect to whether there is any diagnosis attributable to the Veteran's psychiatric symptoms.  In this regard, the December 2011 VA examiner indicated that there was a stressor sufficient to support a diagnosis of PTSD, but that the remaining criteria to establish a diagnosis of PTSD were not met.  He provided a diagnosis of anxiety disorder not otherwise specified (NOS).  On VA examination in September 2012, no diagnosis was rendered.  The file was remanded for clarification of the record; specifically, for identification of any current acquired psychiatric disorder other than PTSD and an opinion regarding the etiology of any such disorder. 

In January 2014, a VA psychologist reviewed the record.  She indicated that the Veteran had been diagnosed with PTSD, but with respect to current diagnoses, indicated that there was no diagnosis on Axis I.  She indicated that there was no mental disorder diagnosis.  She reviewed previous examination reports.  She then stated:

As stated previously: "It is less likely than not that any psychiatric disorder present during the pendency of the claim, to include depression and anxiety disorder not otherwise specified, is related to any incident of the Veteran's active duty service that ended in 1973." It is the opinion of this examiner that any psychiatric disorder present during the pendency of the claim, to include depression and anxiety disorder not otherwise specified, is a result of disease or injury incurred or aggravated during service, to specifically include (a) his wartime service in Vietnam; (b) witnessing the helicopter explosion in 1971 from a mortar or rocket hit; or (c) other incidents of active service, as credibly reported by the Veteran. This opinion is based on the fact that his report of anxiety or depression was not made until 38 years after the incident in question or 36 years after his military enlistment. This opinion is also based on the fact that Veteran was actively abusing alcohol when the diagnoses of depression and anxiety were made and had a history of witnessing shootings and car accident fatalities during his work as a police officer. This opinion is also based on extensive review of Veteran's E-file, mental health records, diagnostic clinical interview and training and experience of this examiner.

Emphasis added.

Careful review of this clinician's statement reveals internal inconsistency.  While she initially states that it was less likely than not that any psychiatric disorder was related to any incident of active duty, she then states that any such disorder was the result of disease or injury incurred in service.  Clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the to the VA psychologist who provided the January 2014 report for clarification of her opinion.  The psychologist should be asked to review her report, specifically the statements under the heading "response," and indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder is the result of disease or injury incurred in or aggravated by service, to specifically include (a) wartime service in Vietnam, (b) witnessing a helicopter explosion in 1971, or (c) other incidents of active service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the psychologist's response for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

